Case 1:20-cv-01437-JRS-MJD Document 19 Filed 04/18/21 Page 1 of 6 PageID #: 162




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 QUINTERO HAYES,                                       )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:20-cv-01437-JRS-MJD
                                                       )
 DUSHAN ZATECKY,                                       )
                                                       )
                               Respondent.             )

             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Quintero Hayes' petition for a writ of habeas corpus challenges his conviction in prison

 disciplinary case ISR 18-09-0127. For the reasons explained in this Entry, Mr. Hayes' petition is

 denied.

        A. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 1:20-cv-01437-JRS-MJD Document 19 Filed 04/18/21 Page 2 of 6 PageID #: 163




         B. Disciplinary Proceeding

         On September 20, 2018, Indiana Department of Correction ("IDOC") Officer B. Helms

 wrote a Report of Conduct charging Mr. Hayes with a violation of Code 212, assault on staff:

         On 9-20-18 at [1114] am, I Ofc. B. Helms was feeding the 6C range. I sat a tray on
         the tray slot of cell 16-6C. Offender Hayes Quintero #213543, 16-6C, told me the
         tray was cracked. I told offender Hayes, "O.K.", then proceeded to finish feeding
         the rest of the range. Offender Hayes threw his tray and hit me on my back and . . .
         entire right side.

 Dkt. 14-1.

         Mr. Hayes was notified of the charge on October 25, 2018. Dkt. 14-2. He pled not guilty

 and did not wish to call any witnesses. Id. Mr. Hayes initially requested video of the incident but

 then withdrew his request, as indicated on the screening report. Id.

         Mr. Hayes' disciplinary hearing was postponed several times. Dkt. 14-3. His hearing was

 eventually held on October 29, 2018. Dkt. 14-4. Mr. Hayes stated that he was not getting his

 medication for his mental illness and that he and the officer involved were not getting along. Id.

 The disciplinary hearing officer ("DHO") considered the staff reports and Mr. Hayes' statement

 and found him guilty. Id. His sanctions included deprivation of 90-days earned credit time and a

 one class credit demotion. Id.

         Mr. Hayes' appeals to the Facility Head and Final Reviewing Authority were unsuccessful.

 Dkt. 14-5; dkt. 14-6. He then filed his petition for a writ of habeas corpus pursuant to 28 U.S.C.

 § 2254. Dkt. 2. The respondent filed a return to order to show cause. Dkt. 14. Mr. Hayes did not

 file a reply.

         C. Analysis

         Mr. Hayes raises the following grounds in his petition: (1) he was denied his right to an

 impartial decisionmaker; (2) he was denied evidence; and (3) he was denied an adequate written



                                                  2
Case 1:20-cv-01437-JRS-MJD Document 19 Filed 04/18/21 Page 3 of 6 PageID #: 164




 statement of the DHO's findings. Dkt. 2 at 2. The respondent more broadly construes the final

 claim to potentially assert a claim that Mr. Hayes was denied adequate notice of the disciplinary

 charge against him. Dkt. 14 at 5.

        The Court notes that the respondent argues that Mr. Hayes' petition was untimely because

 it was filed more than one year after his last disciplinary appeal was denied. 1 Dkt. 14 at 5. The

 Court will not consider this argument because the statute of limitations is not at issue in disciplinary

 habeas petitions. See, e.g., Berry v. Buss, 2007 WL 420567, at *1 (N.D. Ind. Feb. 2, 2007) (The

 statute of limitations does not apply "because disciplinary boards such as the CAB are not 'courts'

 and their actions are not the 'judgment of a State court' as that phrase is used in 28 U.S.C. § 2244(d)

 which is the limitations provision for state habeas claims.").

                1. Failure to Exhaust

        The respondent argues that Mr. Hayes failed to exhaust all claims except for the denial of

 evidence. Dkt. 14 at 9. In Indiana, only the issues raised in a timely appeal to the Facility Head

 and then to the Final Reviewing Authority may be raised in a subsequent petition for writ of habeas

 corpus unless a showing of "cause and prejudice or a miscarriage of justice (meaning conviction

 of an innocent person)" has been made. See 28 U.S.C. § 2254(b)(1)(A); Washington v. Boughton,

 884 F.3d 692, 698 (7th Cir. 2018); Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002); Moffat v.

 Broyles, 288 F.3d 978, 981 (7th Cir. 2002).




 1
   The Court notes that the respondent "raises this argument to preserve the issue of timeliness for
 appeal" and acknowledged that the Court is likely bound by the Seventh Circuit's precedent in Cox
 v. McBride, 279 F.3d 492, 494 (7th Cir. 2002). In Cox, the Seventh Circuit held that the statute of
 limitations in 28 U.S.C. § 2244(d) did not apply to petitions challenging disciplinary matters.


                                                    3
Case 1:20-cv-01437-JRS-MJD Document 19 Filed 04/18/21 Page 4 of 6 PageID #: 165




        The Court has reviewed Mr. Hayes' lower level appeals 2 and agrees that he did not raise

 issues of the impartiality of the DHO, the adequacy of the DHO's written statement or the adequacy

 of the written notice of the charge against him. Mr. Hayes' petition does not indicate any showing

 of cause and prejudice or a miscarriage of justice to overcome his failure to exhaust these grounds.

 Moreover, he did not file a reply addressing his failure to exhaust.

        Accordingly, because these grounds are procedurally barred, Mr. Hayes is not entitled to

 the habeas relief he seeks.

                2. Denial of Evidence

        Mr. Hayes argues that he was never shown the video camera footage of the incident and

 that the DHO did not review this evidence or state why it was excluded. Dkt. 2 at 4. He contends

 that the DHO "did not state any security reason why" Hayes could not view the video. Id. The

 respondent argues that Mr. Hayes was not denied video evidence because he did not timely request

 it. Dkt. 14 at 11. Rather, he withdrew his request for the video, as documented by the screening

 officer, who "struck through and initialed the video request on the screening report." Id. at 12.

 Further, the respondent argues that Mr. Hayes had the opportunity to request the video at the

 disciplinary hearing but did not do so. Id. at 13.

        The Court acknowledges the factual dispute between the parties regarding whether or not

 Mr. Hayes requested video evidence. Assuming arguendo that Mr. Hayes' request for the video

 was denied, to prevail on his claim, Mr. Hayes must establish that the video was material and



 2
   Mr. Hayes' appeal to the Facility Head raises two grounds, first that he did not throw anything at
 the officer, and with the officer's back turned he could not see who threw the tray, and second that
 he was denied video evidence to help him prove his case. Dkt. 14-5. To the extent that Mr. Hayes'
 first argument in this appeal challenges the sufficiency of the evidence to support his conviction,
 Mr. Hayes did not properly raise this as a ground in his petition before the Court. Thus, the Court
 will limit its analysis to his only viable ground for relief that the Court must consider, the denial
 of evidence.
                                                      4
Case 1:20-cv-01437-JRS-MJD Document 19 Filed 04/18/21 Page 5 of 6 PageID #: 166




 exculpatory. See Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003). Evidence is exculpatory if it

 undermines or contradicts the finding of guilt, and it is material if it creates a "reasonable

 probability" of a different result. See Jones v. Cross, 637 F.3d 841, 847 (7th Cir. 2011); Toliver v.

 McCaughtry, 539 F.3d 766, 780-81 (7th Cir. 2008). The Court has viewed the video in camera

 and finds that it is not exculpatory. The footage depicts an offender throwing a tray at an officer

 as he turns to walk down the range. This is consistent with Officer Helms description of the event

 in the conduct report, that the tray was thrown at him and hit him on his back and right side. Dkt.

 14-1. Though the video does not show who threw the tray, it does not provide anything exculpatory

 to Mr. Hayes. Rather, it is inculpatory as it corroborates the details set forth in the conduct report.

        Because the video evidence was not exculpatory, the refusal of prison officials to allow

 Mr. Hayes to review the video or present the video as evidence at his disciplinary hearing did not

 violate his due process rights. Accordingly, Mr. Hayes is not entitled to habeas relief on this

 ground.

        D. Conclusion

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Hayes to the relief he seeks.

 Accordingly, Mr. Hayes' petition for a writ of habeas corpus must be denied and the action

 dismissed.

        Judgment consistent with this Entry shall now issue.

        IT IS SO ORDERED.

        Date:    4/18/2021



                                                   5
Case 1:20-cv-01437-JRS-MJD Document 19 Filed 04/18/21 Page 6 of 6 PageID #: 167




 Distribution:

 QUINTERO HAYES
 213543
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Benjamin Myron Lane Jones
 INDIANA ATTORNEY GENERAL
 benjamin.jones@atg.in.gov




                                               6
